I agree that there was here no partnership and that perhaps, strictly speaking, in an action between the contracting parties it might be held that they were not even engaged in a joint adventure. Yet, even so, by the joint use of their organizations and by their combined activities, liquid fuel was imported into the state and sold, and that, as I see it, is enough to make them both liable to the state for the excise tax.
I therefore dissent.
FULLERTON, MAIN, HOLCOMB, JJ., concur with TOLMAN, C.J. *Page 101